Citation Nr: 1603544	
Decision Date: 02/02/16    Archive Date: 02/11/16

DOCKET NO.  07-29 634	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for hypertension, to include as due to herbicide exposure and as secondary to service-connected posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Joseph R. Moore, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran (Appellant)


ATTORNEY FOR THE BOARD

B. J. Dempsey, Associate Counsel
INTRODUCTION

The Veteran, who is the appellant, served on active duty from July 1965 to April 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  

In April 2011, the Veteran testified at a hearing before the undersigned Veterans Law Judge (VLJ) in Roanoke, Virginia (a Travel Board hearing).  A transcript of the hearing has been associated with the electronic file on the Veterans Benefits Management System (VBMS).

In August 2013, the Board denied service connection for hypertension.  The Veteran appealed the Board's August 2013 decision to the United States Court of Appeals for Veterans Claims (Court).  In a February 2014 order, the Court vacated the Board's August 2013 decision pursuant to a Joint Motion for Remand (Joint Motion) and remanded the matter for additional development.  The underlying Joint Motion addressed how the Board (1) did not discuss whether VA was obligated to provide a VA medical examination to determine whether the Veteran's hypertension is related to in-service herbicide exposure as part of its duty to assist, (2) did not discuss the adequacy of a March 2013 VA addendum medical opinion that did not provide a rationale for the conclusion that in-service complaints of headache, dizziness, and elevated blood pressure were acute, self-limiting episodes, and (3) did not discuss the relevance of the June 1968 physical examination report showing elevated blood pressure fourteen months after service separation.  The parties to the Joint Motion directed the Board to request a supplemental medical opinion from the November 2011 VA medical examiner or, if unavailable, another VA medical professional.

In September 2014, the Board remanded the matter for the requested development.  An addendum medical opinion was prepared in October 2014.  After finding that the October 2014 addendum opinion was inadequate for rating purposes, the Board remanded the matter again in February 2015.  The development instructed by the February 2015 Board remand has been completed, and the matter was properly returned to the Board for appellate consideration.  See Stegall v. West, 11 Vet. App. 268 (1998).  

In October 2015, the Board denied service connection for hypertension; however, the October 2015 Board decision was vacated by the Board in November 2015 to honor the Veteran's request for 90-day stay of adjudication after fulfilment of a Freedom of Information Act (FOIA) request.  The Board has reviewed the electronic files on "Virtual VA" and VBMS to ensure a complete review of the evidence in this case.


FINDINGS OF FACT

1.  The Veteran has a current hypertension disability.

2.  The current hypertension disability was caused by the service-connected PTSD.


CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, the criteria for service connection for hypertension, claimed as secondary to the service-connected PTSD, have been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  As the Board is granting the full benefit sought on appeal as it relates to the claim of service connection for hypertension, this claim is substantiated, and there are no further VCAA duties.  Wensch v. Principi, 15 Vet App 362, 367-68 (2001); see also 38 U.S.C.A. § 5103A(a)(2) (VA Secretary not required to provide assistance "if no reasonable possibility exists that such assistance would aid in substantiating the claim"); VAOPGCPREC 5-2004 (the notice and duty to assist provisions of the VCAA do not apply to claims that could not be substantiated through such notice and assistance).

Service Connection - Laws and Regulations

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease initially diagnosed after service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Generally, service connection for a disability requires evidence of: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred in or aggravated by service.  See Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009).

Service connection may also be granted for a disability that is proximately due to or the result of a service-connected disability.  See 38 C.F.R. § 3.310(a).  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  See id.; Harder v. Brown, 
5 Vet. App. 183, 187 (1993).  The controlling regulation has been interpreted to permit a grant of service connection not only for disability caused by a service-connected disability, but for the degree of disability resulting from aggravation of a non-service-connected disability by a service-connected disability.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995).  In other words, service connection may be granted for a disability found to be proximately due to, or the result of, a service-connected disease or injury.  To prevail on the issue of secondary service causation, the record must show (1) evidence of a current disability, (2) evidence of a service-connected disability, and (3) medical nexus evidence establishing a connection between the current disability and the service-connected disability.  Wallin v. West, 11 Vet. App. 509, 512 (1998); Reiber v. Brown, 7 Vet. App. 513, 516-17 (1995).

Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of the veteran's claims file.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000).  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  See Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005) (rejecting medical opinions that did not indicate whether the physicians actually examined the veteran, did not provide the extent of any examination, and did not provide any supporting clinical data).  

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Service Connection for Hypertension

The Veteran seeks service connection for a current hypertension disability.  In support of the claim, the Veteran has advanced several theories of entitlement, including that hypertension was caused by exposure to herbicides in Vietnam, and that hypertension preexisted service and was made worse by combat in Vietnam and by service-connected PTSD.

For VA purposes, the term hypertension means that the diastolic blood pressure is predominantly 90 millimeters or greater, and isolated systolic hypertension means that the systolic blood pressure is predominantly 160 millimeters or greater with a diastolic blood pressure of less than 90 millimeters.  See 38 C.F.R. § 4.104, Diagnostic Code 7101, Note (1).  This must be confirmed by readings taken two or more times on at least three different days.  Id.

Initially, the Board finds that the Veteran has a current hypertension disability.  Hypertension is well demonstrated by the evidence of record, and was confirmed in the March 2015 VA medical opinion.  

On review of all the evidence, lay and medical, the Board finds that the weight of the evidence is at least in equipoise as to whether the current hypertension disability is proximately due to the service-connected PTSD.  The evidence weighing against such a finding includes the medical opinions prepared by VA.  In an October 2014 addendum opinion, the November 2011 VA examiner opined that the current hypertension is less likely than not due to or the result of the service-connected PTSD.  The November 2011 VA examiner reasoned that there was no supporting evidence for a causal association between PTSD and hypertension in this Veteran's case.  More specifically, the November 2011 VA examiner explained that personal examinations of the Veteran consistently did not reflect depression, anxiety, agitation, hypomania, lability, or acute distress, and the PTSD symptoms that were present were not identified as a contributing cause of any of the elevated blood pressure readings of record.  

The November 2011 VA examiner also explained the relationship between high salt intake and hypertension and generally illustrated how hypertension is primarily based on physiological events pertaining to the anatomy of an individual rather than mental health conditions.  Moreover, the November 2011 VA examiner cited to a 2003 Australian National Heart Foundation report which suggested that there is no strong or consistent evidence for a causal association between coronary artery disease and chronic life events, work stress, patterns of hostility/anxiety disorders, or panic disorders.  The November 2011 VA examiner appeared to use this as evidence to support the same conclusion regarding a causal relationship between hypertension and those same stressors. 

In a March 2015 addendum opinion, the November 2011 VA examiner further opined that the Veteran's essential hypertension was not and has not been permanently worsened in severity beyond its normal course by the service-connected PTSD.  The opinion was based on the Veteran's treatment records and the most up-to-date medical literature available to the November 2011 VA examiner, and incorporates the medical discussion ruling out a causal relationship between the PTSD and hypertension.

The evidence in favor of finding that the current hypertension disability is proximately due to the service-connected PTSD includes the medical opinion and supporting citations submitted by Dr. P.C., a private physician.  While addressing several theories of possible connections between the current hypertension and service, Dr. P.C. specifically addressed the relationship between the service-connected PTSD and hypertension.  Dr. P.C. identified multiple studies which suggest that PTSD is a significant independent risk factor for the development of hypertension.  In this context, Dr. P.C. referenced treatment records from May 1998 and November 2008 reflecting the Veteran's chronic symptoms of anxiety, depression, and hypervigilence that relate and date back to combat experience in Vietnam.

The Board places more probative weight with Dr. P.C.'s medical opinion than the November 2011 VA examiner's medical opinion.  Dr. P.C.'s opinion reflects a more critical review of the Veteran's psychiatric history, identifying narrative histories provided by the Veteran significant for depression, anxiety, and hypervigilence related to Vietnam.  The November 2011 VA examiner's opinions were based in-part on personal examinations - but making no reference to VA examinations or treatment provided by others - that were consistently free of depression and anxiety, among other symptoms.  On review of VA examination reports prepared by others, however, the Board finds that the Veteran discussed anxiety during the May 2007 and October 2009 VA examinations.  While this history was not the sole basis of the three medical opinions provided by the November 2011 VA examiner, the collective probative weight is diminished by the November 2011 VA examiner's reliance on an inaccurate medical history.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (a medical opinion based on an inaccurate factual premise is not probative).

In addition, Dr. P.C.'s medical opinion appears to be based on more comprehensive medical research.  While the November 2011 VA examiner cited to a single report by the Australian National Heart Foundation, Dr. P.C. presented six articles to support the conclusion that there is a causal link between PTSD and hypertension, including several empirical studies addressing the relationship between stress and high blood pressure.  Although the November 2011 VA examiner discussed the relationship between high salt intake and hypertension, and Dr. P.C. did not, the Board finds that Dr. P.C.'s opinion is sufficiently reasoned without such discussion.

In sum, Dr. P.C.'s January 2016 medical opinion provides a more convincing rationale to relate the Veteran's current hypertension disability to the service-connected PTSD.  For these reasons, the Board resolves reasonable doubt in the Veteran's favor to find that the current hypertension disability is proximately due to the service-connected PTSD, so as to meet the criteria for secondary service connection for hypertension.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 3.310.  Because the Board is granting service connection for hypertension on a secondary theory of entitlement under 38 C.F.R. § 3.310, other potential theories for entitlement to service connection are rendered moot, and will not be discussed.  See 38 U.S.C.A. § 7104 (West 2014) (stating that the Board decides only actual questions of law or fact).


ORDER

Service connection for hypertension as secondary to service-connected PTSD is granted.


____________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


